             Case 1:19-cv-03456-ABJ Document 18 Filed 09/18/20 Page 1 of 2



                                    UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF COLUMBIA

 ADAN MELVIN GALINDO GOMEZ a/k/a
 ADAN GALINDO GOMEZ


 Plaintiff

 -against-                                              Civil Action No. 19-cv-3456-ABJ

 UNITED STATES CITIZENSHIP AND                          PLAINTIFF’S NOTICE OF
 IMMIGRATION SERVICES, A government                     SUPPLEMENTAL AUTHORITY IN
 agency.                                                FURTHER SUPPORT OF HIS
                                                        MEMORANDUM OF POINTS AND
 Defendant                                              AUTHORITIES IN OPPOSITION TO
                                                        DEFENDANT’S MOTION TO DISMISS OR
                                                        ALTERNATIVELY TO TRANSFER
                                                        VENUE



         The plaintiff, Adan Melvin Galindo Gomez,         through his counsel, respectfully submits this

Notice of Supplemental Authority in Further Support of his Memorandum of Points and Authorities

in Opposition to Defendant’s Motion to Dismiss or Alternatively to Transfer Venue, drawing the

Court’s attention to a highly relevant decision issued on August 20 of this year by the

Administrative Appeals Office and its subsequent designation by the USCIS as an “adopted

decision” binding upon all USCIS officers. Matter of Z-R-Z-C-, Adopted Decision 2020-02 (AAO

Aug. 20, 2020) (submitted as an exhibit hereto).

         The decision largely mimics the reasoning of the USCIS in this motion and, in particular, its

assertion that the phrase "immigration status" in the provision of the MTINA that mandates that

TPS recipients granted travel permission by the government “shall be inspected and admitted in

the same immigration status the alien had at the time of departure” “ includes being subject to a final

order of deportation, exclusion, or removal” Id at 6.

         However, what is particularly significant is the AAO’s conclusion that “We acknowledge

the Applicant’s reasonable reliance on the agencies’ erroneous past practice, and conclude that the
            Case 1:19-cv-03456-ABJ Document 18 Filed 09/18/20 Page 2 of 2
statutory construction announced in this decision should not apply to her application (for adjustment

of status) based on such reliance.” Id. at 9 (parenthetical material added for clarity).


         Mr. Galindo Gomez's case is largely indistinguishable from Z-R-Z-C. Like the TPS

 recipient there, Mr. Galindo Gomez departed the United States, returned, and applied for

 adjustment of status, long before the AAO's decision. Just like the applicant in Z-R-Z-C, Mr.

 Galindo Gomez relied upon the USCIS’ interpretation of the MTINA (as well as its plain

 language) in applying for adjustment of status and so would be severely prejudiced if the

 AAO's new interpretation were retroactively enforced against him. Accordingly, if this Court

 is inclined to adopt the USCIS’ interpretation of the MTINA, it should also defer to its

 conclusion that it would be unreasonable to enforce that interpretation retroactively to deny

 applications for adjustment of status decided prior to August 20, 2020.

Respectfully Submitted this 18th day of September, 2020

/s/Michael E. Piston
Michael E. Piston
Immigration Law Offices of Los Angeles
(Manhattan Office)
225 Broadway Suite 225
New York, NY 10007
646-845-9895
